Exhibit 10.21

Execution Copy

THIS MONITORING FEE AGREEMENT is dated as of February 4, 2008 (this “Agreement”)
and is by and among Intelsat (Bermuda), Ltd., a Bermuda exempted company
(“Intelsat Bermuda”), BC Partners Limited (“BC Partners”) and Silver Lake
Management Company III, L.L.C. (“Silver Lake”) (each of Silver Lake and BC
Partners, a “Sponsor” and, collectively, the “Sponsors”).

RECITALS

WHEREAS, Serafina Holdings Limited, a Bermuda exempted company (“Serafina”) and
Serafina Acquisition Limited, a Bermuda exempted company and a wholly-owned
Subsidiary of Serafina (“Buyer”), have entered into that certain Share Purchase
Agreement, by and among Serafina, Buyer, Intelsat Holdings, Ltd., a Bermuda
company (the “Company”) and the shareholder parties signatory thereto (such
shareholder parties, including those becoming a party thereto pursuant to
Section 1.7(a) thereto, the “Sellers”), dated as of June 19, 2007 (the “Share
Purchase Agreement”);

WHEREAS, as of June 19, 2007, the Sellers collectively owned in excess of 95% of
the outstanding shares of the Company (the outstanding shares of the Company,
other than unvested restricted shares, are referred to herein as “Owned
Shares”);

WHEREAS, on the terms and subject to the conditions of the Share Purchase
Agreement, Buyer will purchase all of the Owned Shares (the “Transaction”);

WHEREAS, funds advised or represented by the Sponsors (each such fund, an
“Investor”) are shareholders of Serafina, the ultimate parent of the Buyer, and
have entered into that certain Shareholders Agreement dated February 4, 2008
(the “Shareholders Agreement”), by and among Serafina, Silver Lake Partners III,
L.P., Silver Lake Technology Investors III, L.P., the funds comprising BC
European Capital VIII, BC European Capital – Intelsat Co-Investment, BC European
Capital – Intelsat Co-Investment 1, BC European Capital – Intelsat Syndication
L.P.;

WHEREAS, the Sponsors have expertise in the areas of finance, strategy,
investment, acquisitions and other matters relating to Intelsat Bermuda and the
Company and their respective businesses; and

WHEREAS, Intelsat Bermuda desires to avail for itself and its subsidiaries, for
the term of this Agreement, of the Sponsors’ expertise in providing financial
and structural analysis, due diligence investigations, corporate strategy, other
advice and negotiation assistance with respect to Intelsat Bermuda and its
subsidiaries, which Intelsat Bermuda believes will be beneficial to it and its
subsidiaries, and the Sponsors wish to provide the services to Intelsat Bermuda
and its subsidiaries as set forth in this Agreement in consideration of the
payment of the fees described below.

NOW, THEREFORE, in consideration of the premises and agreements contained herein
and of other good and valuable consideration, the sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1



--------------------------------------------------------------------------------

AGREEMENT

SECTION 1. Appointment. Intelsat Bermuda hereby engages the Sponsors to provide
the services described in Section 2 (the “Services”) for the term of this
Agreement on the terms and subject to the conditions of this Agreement.

SECTION 2. Services. The Sponsors agree that during the term of this Agreement,
they will provide to Intelsat Bermuda and its subsidiaries, by and through
themselves, their affiliates and such respective officers, employees,
representatives and third parties (collectively hereinafter referred to as the
“Sponsor Designees”) as the Sponsors in their sole discretion may designate from
time to time, monitoring, advisory and consulting services in relation to the
affairs of Intelsat Bermuda and its subsidiaries, including, without limitation,
(a) advice regarding the investment structure, terms, conditions and other
provisions, and advice regarding relationships with Intelsat Bermuda’s and its
subsidiaries’ lenders and bankers, (b) advice regarding the strategy of Intelsat
Bermuda and its subsidiaries, (c) advice regarding dispositions and/or
acquisitions and (d) such other advice directly related or ancillary to the
above financial advisory services as may be reasonably requested by Intelsat
Bermuda or its subsidiaries.

SECTION 3. Fees.

(a) Monitoring Fee. In consideration of the Services being provided by the
Sponsors and their Sponsor Designees, Intelsat Bermuda will pay to the Sponsors
an annual monitoring fee in respect of each fiscal year from and including
fiscal 2008 in an amount equal to the greater of (x) $6.25 million or (y) 1.25%
of Adjusted EBITDA of Intelsat Bermuda for such fiscal year (the “Monitoring
Fee”), with Silver Lake receiving a share of the Monitoring Fee (the “Silver
Lake Fee Share”) equal to the Monitoring Fee multiplied by a fraction that is
equal to (x) the total equity investment in Serafina by Silver Lake Partners
III, L.P. and Silver Lake Technology Investors III, L.P. (collectively, the
“Silver Lake Funds”) (valued at initial purchase price), divided by (y) the
total amount of all equity invested in Serafina by BC European Capital VIII - 1
to 12, 14 to 34 and 35 SC to 39 SC and the Silver Lake Funds (valued at initial
purchase price) as of the relevant date of payment of such Monitoring Fee. A
payment of $6.25 million in respect of the Monitoring Fee for fiscal 2008 shall
be paid on February 4, 2008 at or prior to Closing (as defined in the Share
Purchase Agreement), and Intelsat Bermuda will pay the Sponsors an amount in
excess, if any, of 1.25% of Adjusted EBITDA for fiscal 2007 over the $6.25
million, such amount to be paid promptly upon the determination of Adjusted
EBITDA for fiscal 2007. BC Partners shall receive a share of the Monitoring Fee
(the “BC Partners Fee Share”) equal to the Monitoring Fee minus the Silver Lake
Fee Share. On the first business day on or after January 1 of each fiscal year,
commencing on January 2, 2009, Intelsat Bermuda will make a payment of $6.25
million in respect of the Monitoring Fees in respect of such fiscal year, and
will promptly upon the earlier of March 31 of such fiscal year or the
determination of Adjusted EBITDA for the immediately preceding fiscal year pay
the Sponsors the excess, if any, of 1.25% of Adjusted EBITDA for the immediately
preceding fiscal year over $6.25 million. In the event the Termination Date
occurs prior to the last day of any fiscal year, the Monitoring Fee with respect
to such fiscal year shall be payable on the Termination Date, such Monitoring
Fee shall be calculated for purposes of this sentence based upon the greater of
(i) the highest Adjusted EBITDA attained in any of the three most recent fiscal
years or (ii) if the Termination Date

 

2



--------------------------------------------------------------------------------

occurs subsequent to the 180th day of any fiscal year, the extrapolated Adjusted
EBITDA based upon the completed portion of such fiscal year. Except as set forth
in Section 3(c) below, any amounts payable by Intelsat Bermuda to the Sponsors
pursuant to this Section 3 shall be paid to Silver Lake in accordance with the
Silver Lake Fee Share and to BC Partners in accordance with the BC Partners Fee
Share. All amounts paid by Intelsat Bermuda to the Sponsors pursuant to this
Section 3 shall be made by wire transfer in same-day funds to the respective
bank accounts designated by the Sponsors. At the election of the Sponsors, the
payment of any amount due to the Sponsors hereunder may be deferred for up to
one year or such longer period as may be determined by the Sponsors, in which
case Intelsat Bermuda shall pay such deferred amount, taking into account the
accrual of interest at the Discount Rate (as defined below), no later than the
following year or at such later time as determined by the Sponsors, in addition
to the Monitoring Fee and any other fees payable hereunder to the Sponsors after
the date on which such deferred payment was payable. The Monitoring Fee shall be
payable regardless of the level of Services provided during any fiscal year and
shall not be refundable under any circumstances. For purposes of this Agreement,
“Termination Date” means the earliest of (i) the twelfth anniversary of the date
hereof, (ii) such time as funds advised or represented by BC Partners Limited
(which, for the avoidance of doubt, includes BC European Capital VIII - 1 to 12,
14 to 34 and 35 SC to 39 SC, BC European Capital – Intelsat Co-Investment, BC
European Capital – Intelsat Co-Investment 1, BC European Capital – Intelsat
Syndication L.P.) and their respective affiliates then owning beneficial
economic interests in the Parent own less in the aggregate than 50% of the
beneficial economic interest of the Parent and (iii) such earlier date as
Intelsat Bermuda and the Sponsors may mutually agree upon. For purposes of this
Section 3, “Adjusted EBITDA” shall mean “Adjusted EBITDA” of Intelsat Bermuda,
as such term is defined in the Senior Unsecured Bridge Loan Credit Agreement,
dated as of February 4, 2008, among the Buyer, as initial borrower, Credit
Suisse, Cayman Islands Branch, as administrative agent, and the several lenders
party thereto.

(b) Transaction Fee. In consideration of the Services provided by the Sponsors
or their Sponsor Designees in connection with the transactions contemplated by
the Share Purchase Agreement, on June 19, 2007, at or prior to the time of the
closing of the Transaction, Intelsat Bermuda will pay the Sponsors an aggregate
transaction fee in the amount of $60,000,000 (the “Transaction Fee”), with
Silver Lake receiving $10,000,000 of the aggregate Transaction Fee and BC
Partners receiving $50,000,000 of the aggregate Transaction Fee.

(c) Non-Payment. To the extent Intelsat Bermuda does not pay any portion of the
Monitoring Fee by reason of any prohibition on such payment pursuant to the
terms of any agreement or indenture governing indebtedness of Intelsat Bermuda
or its subsidiaries, any unpaid portion of the Monitoring Fee shall be paid to
the Sponsors on the first date on which the payment of such unpaid amount is
permitted under such agreement or indenture, to the extent permitted by such
agreement or indenture; provided, however, that any unpaid portion of the
Monitoring Fee (plus any interest accrued thereon) that remains unpaid at the
time of a Change of Control shall be paid immediately upon the consummation of
such Change of Control. For purposes of this Agreement, a “Change of Control”
means a transaction (including, without limitation, any merger, consolidation or
sale of assets or equity interests) the results of which is that any person
other than an Investor or a Permitted Transferee (as defined in the Shareholders
Agreement) of an Investor becomes the beneficial owner, directly or indirectly,
of more than 50% of the voting stock or all or substantially all of the assets
of the Serafina. Any portion of the

 

3



--------------------------------------------------------------------------------

Monitoring Fee not paid by Intelsat Bermuda on the scheduled due date shall bear
interest at an annual rate equal to the yield to maturity on the scheduled due
date of the class of outstanding U.S. government bonds having final maturity
closest to the twelfth anniversary of the date hereof (the “Discount Rate”),
compounded quarterly, from the date due until paid. For these purposes,
determination of which Sponsors are entitled to receive payment in accordance
with this Section 3 shall be made as of the scheduled due date, as opposed to
the actual date of payment.

SECTION 4. Reimbursements. In addition to the fees payable pursuant to this
Agreement, on the date this Agreement first takes effect or on the date on which
the closing of the Transaction occurs, and thereafter as proper invoices are
presented, Intelsat Bermuda will pay directly or reimburse the Sponsors and each
of their respective Sponsor Designees for their respective Out-of-Pocket
Expenses (as defined below). For the purposes of this Agreement, the term
“Out-of-Pocket Expenses” means the reasonable out-of-pocket costs and expenses
properly incurred by a Sponsor and its respective Sponsor Designees in
connection with the Services provided under this Agreement (including prior to
the closing of the Transaction), including, without limitation, (a) fees and
disbursements of any independent professionals and organizations, including
independent accountants, financial advisors, outside legal counsel, advisors or
consultants, retained by such Sponsor or any of their Sponsor Designees,
(b) costs of any outside services or independent contractors such as couriers,
business publications, on-line financial services or similar services, retained
or used by such Sponsor or any of their respective Sponsor Designees,
(c) transportation and other travel-related expenses, per diem costs, word
processing expenses or any similar expense not associated with their or their
Sponsor Designees’ ordinary operations, and (d) all fees, costs and expenses
incurred by the Sponsors or their Sponsor Designees (including those set forth
in clauses (a) through (c) above) in connection with the investigation,
consideration, entering into or consummation of the Share Purchase Agreement and
the transactions contemplated thereby or incurred by it or its Sponsor Designees
for the benefit of the Investors collectively in connection with the Share
Purchase Agreement and the transactions contemplated thereby. All payments or
reimbursements for Out-of-Pocket Expenses will be made by wire transfer in
same-day funds to the bank account designated by such Sponsor or its relevant
Sponsor Designee (if such Out-of-Pocket Expenses were incurred by such Sponsor
or their or their Sponsor Designees) promptly upon or as soon as practicable
following request for reimbursement in accordance with this Agreement, or at
such Sponsor’s election to the account indicated to Intelsat Bermuda by the
relevant payee.

SECTION 5. Indemnification. Intelsat Bermuda will indemnify, exonerate and hold
free and harmless the Sponsors, their Sponsor Designees and their respective
partners (both general and limited), members (both managing and otherwise),
officers, directors, employees, agents and representatives (each such person
being an “Indemnified Party”) from and against any and all actions, suits,
losses, claims, damages and liabilities, including in connection with seeking
indemnification, whether joint or several (the “Liabilities”), related to,
arising out of or in connection with the Services contemplated by this Agreement
or the engagement of the Sponsors or their Sponsor Designees pursuant to, and
the performance by the Sponsors and their Sponsor Designees of the Services
contemplated by, this Agreement, whether or not pending or threatened, whether
or not an Indemnified Party is a party, whether or not resulting in any
liability and whether or not such action, claim, suit, investigation or
proceeding is initiated or brought by Intelsat Bermuda or any of its
subsidiaries. Intelsat Bermuda will reimburse any Indemnified Party for all
reasonable costs and expenses (including reasonable attorneys’ fees and

 

4



--------------------------------------------------------------------------------

expenses) as they are incurred in connection with investigating, preparing,
pursuing, defending or assisting in the defense of any action, claim, suit,
investigation or proceeding for which the Indemnified Party would be entitled to
indemnification under the terms of the previous sentence, or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto. Intelsat Bermuda will not be liable under the foregoing indemnification
provision with respect to any particular loss, claim, damage, liability, cost or
expense of an Indemnified Party to the extent that such is determined by a
court, in a final judgment from which no further appeal may be taken, to have
resulted primarily from the gross negligence or willful misconduct of such
Indemnified Party. The attorneys’ fees and other expenses of an Indemnified
Party shall be paid by Intelsat Bermuda as they are incurred upon receipt, in
each case, of an undertaking by or on behalf of the Indemnified Party to repay
such amounts if it is finally judicially determined that the Liabilities in
question resulted primarily from the gross negligence or willful misconduct of
such Indemnified Party.

SECTION 6. Disclaimer and Limitation of Liability; Opportunities.

(a) Disclaimer; Standard of Care. Neither of the Sponsors nor any Sponsor
Designee makes any representations or warranties, express or implied, in respect
of the services to be provided by the Sponsors or the Sponsor Designees
hereunder. In no event will the Sponsors, the Sponsor Designees, or Indemnified
Parties or any of their respective affiliates, be liable to Intelsat Bermuda or
any of its subsidiaries for any act, alleged act, omission or alleged omission
that does not constitute gross negligence or willful misconduct of the Sponsors,
the Sponsor Designees or Indemnified Parties as determined by a final, non
appealable determination of a court of competent jurisdiction.

(b) Limitation of Liability. In no event will a Sponsor, a Sponsor Designee or
any of their respective Indemnified Parties be liable to Intelsat Bermuda or any
of its subsidiaries for any punitive, indirect, special, incidental or
consequential damages, including, without limitation, lost profits or savings,
whether or not such damages are foreseeable, or for any third party claims of
any kind (whether based in contract, tort or otherwise), relating to the
services to be provided by a Sponsor or a Sponsor Designee hereunder.

SECTION 7. Assignment. Except as provided below, none of the parties hereto will
have the right to assign this Agreement without the prior written consent of
each of the other parties. Notwithstanding the foregoing, (a) each Sponsor may
assign all or part of its rights and obligations hereunder to any of its
respective affiliates that provides services similar to those called for by this
Agreement, in which event such Sponsor will no longer be entitled to any fees
under Section 3 and reimbursement of expenses under Section 4 and will be
released of all of its obligations hereunder, and such affiliate will assume
each of the foregoing rights and obligations and (b) the provisions hereof for
the benefit of Indemnified Parties of the Sponsors will inure to the benefit of
such Indemnified Parties and their successors and assigns and each of such
Indemnified Parties shall be third party beneficiaries entitled to enforce such
provisions against Intelsat Bermuda.

SECTION 8. Accuracy of Information. Intelsat Bermuda shall furnish or cause to
be furnished to the Sponsors such information as the Sponsors or their Sponsor
Designees believe reasonably appropriate to their monitoring, advisory and
consulting services

 

5



--------------------------------------------------------------------------------

hereunder and to comply with Securities and Exchange Commission or other legal
requirements relating to the beneficial ownership by the Investors of equity
securities of Parent (all such information so furnished, the “Information”).
Intelsat Bermuda recognizes and confirms that the Sponsors (a) will use and rely
primarily on the Information and on information available from generally
recognized public sources in performing the Services contemplated by this
Agreement without having independently verified the same, (b) do not assume
responsibility for the accuracy or completeness of the Information and such
other information and (c) are entitled to rely upon the Information without
independent verification.

SECTION 9. Effective Date. This Agreement will become effective as of the
closing of the Transaction.

SECTION 10. Term. The obligation to provide Services shall commence upon the
closing of the Transaction and continue through and until the earlier of (i) the
Termination Date or (ii) a transaction (including, without limitation, any
merger, consolidation or sale of assets or equity interests) the result of which
is the termination of the Shareholders Agreement; provided, however that
Intelsat Bermuda’s obligations pursuant to Sections 3 (solely with respect to
any accrued but unpaid fees or other payments required to be made pursuant to
Section 3 through and including the Termination Date), 4, and 5 shall survive
any such termination.

SECTION 11. Miscellaneous.

(a) No amendment or waiver of any provision of this Agreement, or consent to any
departure by any party hereto from any such provision, will be effective unless
it is in writing and signed by the parties hereto. Any amendment, waiver or
consent will be effective only in the specific instance and for the specific
purpose for which given. The waiver by any party of any breach of this Agreement
will not operate as or be construed to be a waiver by such party of any
subsequent breach.

(b) Any notices or other communications required or permitted hereunder will be
sufficiently given if delivered personally or by overnight courier, addressed as
follows or to such other address of which the parties may have given written
notice:

 

To Intelsat Bermuda:   

Intelsat (Bermuda), Ltd.

Wellesley House North, 2nd Floor,

90 Pitts Bay Road

Pembroke, HM 08, Bermuda

Fax: (441) 292-8300

Telephone: (441) 294-1650

Attention: Secretary

  

with a copy to (which shall not constitute

notice to Intelsat Bermuda):

  

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Fax: (212) 751-4864

Telephone: (212) 906-1200

Attention: Raymond Lin, Esq.

                 John Giouroukakis, Esq.

 

6



--------------------------------------------------------------------------------

To BC Partners:   

BC Partners Limited

Trafalgar Court

Les Banques

St. Peter Port

Guernsey GY1 3QL

Channel Islands

Attention: David Dorey

  

with copies to (which shall not constitute

notice to BC Partners):

  

BC Partners Limited

43-45 Portman Square

London W1H 6DA

Fax: (44) 20-7009-4899

Telephone: (44) 20-7009-4800

Attention: Raymond Svider

  

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Fax: (212) 751-4864

Telephone: (212) 906-1200

Attention: Raymond Lin, Esq.

                 John Giouroukakis, Esq.

To Silver Lake:   

Silver Lake Management Company III, L.L.C.

2775 Sand Hill Road, Suite 100

Menlo Park, CA 94025

Fax: (650) 233-8125

Telephone: (650) 233-8120

Attention: Karen King

  

with a copy to (which shall not constitute

notice to Silver Lake):

  

Sullivan & Cromwell LLP

1 New Fetter Lane

London EC4A 1AN

Fax: +44 (0) 20-7959-8950

Telephone: +44 (0) 20-7959-8509

Attention: Alan P.W. Konevsky

 

7



--------------------------------------------------------------------------------

Unless otherwise specified herein, such notices or other communications will be
deemed received (i) on the date delivered, if delivered personally, and (ii) one
business day after being sent by overnight courier.

(c) This Agreement and the Shareholders Agreement will constitute the entire
agreement between the parties with respect to the subject matter hereof, and
will supersede all previous oral and written (and all contemporaneous oral)
negotiations, commitments, agreements and understandings relating hereto.

(d) This Agreement will be governed by, and construed in accordance with, the
laws of the State of New York.

(e) The provisions of this Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective successors. Subject to
Section 7 of this Agreement and the next sentence, no Person other than the
parties hereto and their respective successors is intended to be a beneficiary
of this Agreement. The parties acknowledge and agree that the Sponsor Designees
and the respective partners (both general and limited), members (both managing
and otherwise), officers, directors, employees, agents and representatives of
the Sponsors are third-party beneficiaries under Section 5 of this Agreement.

(f) Each of the parties hereto hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement or any of the transactions contemplated hereby. Each of the
parties hereby (A) certifies that no representative, agent or attorney of the
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(B) acknowledges that it has been induced to enter into this Agreement and the
transactions contemplated by this Agreement, as applicable by, among other
things, the mutual waivers and certifications in this Section 11(f).

(g) Intelsat Bermuda and the Sponsors hereby acknowledge and agree that it is
impossible to measure in money the damages which will accrue to the parties
hereto by reason of the failure of any party hereto to perform any of its
obligations set forth in this Agreement and that, in the event of any such
failure, an aggrieved party will be irreparably damaged and will not have an
adequate remedy at law. Any such party shall, therefore, be entitled (in
addition to any other remedy to which such party may be entitled at law or in
equity) to injunctive relief, including specific performance, to enforce such
obligations, without the posting of any bond and if any action should be brought
in equity to enforce any of the provisions of this Agreement, none of the
parties hereto shall raise the defense that there is an adequate remedy at law.

(h) This Agreement may be executed by one or more parties to this Agreement on
any number of separate counterparts (including by facsimile or email), and all
of said counterparts taken together will be deemed to constitute one and the
same instrument.

(i) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Monitoring Fee Agreement on the date first written above.

 

INTELSAT (BERMUDA), LTD. By:  

 

Name:   Title:   BC PARTNERS LIMITED By:  

 

Name:   Title:   SILVER LAKE MANAGEMENT COMPANY III, L.L.C. By:  

 

Name:   Title:  

 

9